 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ANTHONY WRIGHT,                           No. 2:18-cv-03227 TLN GGH P
12                         Petitioner,
13           v.                                        ORDER
14    NEIL MCDOWELL, et al.,
15                         Respondents.
16

17          Petitioner is a state prisoner proceeding in pro se. The matter was referred to a United

18   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On February 18, 2020, petitioner filed a motion to appoint appeals counsel. ECF No. 23.

20   Petitioner’s case was closed on January 21, 2020. ECF No. 21, 22. Petitioner is advised that

21   because his case is now pending in the Ninth Circuit Court of Appeals, motions to appoint an

22   attorney should be made to that court. Petitioner’s motion at ECF No. 23 will, accordingly, not

23   be considered here.

24   Dated: March 3, 2020
                                                  /s/ Gregory G. Hollows
25                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
